Exhibit 10.1
(Rev. 11/26/08)
MIDWEST BANC HOLDINGS, INC.
DIRECTORS DEFERRED COMPENSATION PLAN
NOTICE OF SPECIAL RISK OF LOSS
     A special risk of loss is associated with a director’s decision to
participate in the Midwest Banc Holdings, Inc. Directors Deferred Compensation
Plan. This special risk of loss is separate and apart from the risk of loss due
to poor performance by the account or fund to which the Director may suggest be
the deemed investment of his or her account balance. This special risk of loss
is that, if Midwest Banc Holdings, Inc. ever becomes insolvent or bankrupt, the
Director might lose all or a large part of his or her account under the Plan.
     This special risk of loss is a feature of the Plan because, unlike a trust
holding the assets of a tax-qualified retirement plan, this Plan cannot legally
be structured so that it is exempt from the creditors of Midwest Banc Holdings,
Inc. and still provide for the deferral of federal income taxes.
(As Amended and Restated Effective Generally January 1, 2009)

 



--------------------------------------------------------------------------------



 



MIDWEST BANC HOLDINGS, INC.
DIRECTORS DEFERRED COMPENSATION PLAN
Table of Contents

              ARTICLE I BACKGROUND, PURPOSE AND EFFECTIVE DATE     1  
   1.01
  Background     1  
   1.02
  Purpose     1  
   1.03
  Effective Date     1  
 
            ARTICLE II DEFINITIONS     1  
   2.01
  “Account”     1  
   2.02
  “Affiliated Employer”     1  
   2.03
  “Annual Deferrals”     2  
   2.04
  “Beneficiary”     2  
   2.05
  “Board”     2  
   2.06
  “Change in Control”     2  
   2.07
  “Code”     3  
   2.08
  “Company”     3  
   2.09
  “Company Stock”     3  
   2.10
  “Company Stock Subaccount”     3  
   2.11
  “Deferred Fees”     3  
   2.12
  “Director”     3  
   2.13
  “Director Fees”     3  
   2.14
  “Election Form”     4  
   2.15
  “Election Period”     4  
   2.16
  “Interest Earning Subaccount”     4  
   2.17
  “Investment Election”     4  
   2.18
  “Participant”     4  
   2.19
  “Plan”     4  
   2.20
  “Plan Administrator”     4  
   2.21
  “Plan Year”     4  
   2.22
  “Separation from Service”     4  
   2.23
  “Specified Employee”     5  
   2.24
  “Trust”     5  
   2.25
  “Trustee”     5  
   2.26
  “Unforeseeable Emergency”     5  
   2.27
  “Valuation Date”     5  
 
            ARTICLE III PARTICIPATION REQUIREMENTS AND PARTICIPANT ELECTIONS    
5  
   3.01
  Participation Requirements     5  
   3.02
  Initial Election Period for Newly Elected Directors; Irrevocability of
Elections     5  
   3.03
  Subsequent Annual Elections; Irrevocability of Elections     5  
   3.04
  Cancellation of Deferrals Following An Unforeseeable Emergency Payment     5  
   3.05
  Amount of Deferral     5  

i



--------------------------------------------------------------------------------



 



             
   3.06
  Manner of Electing Deferral     5  
 
            ARTICLE IV CREDITING OF PARTICIPANT ACCOUNTS     5  
   4.01
  Maintenance of Accounts     5  
   4.02
  Crediting of Director Fees to Participant Accounts     5  
   4.03
  Crediting of Earnings and Losses     5  
   4.04
  Crediting of Director Fees to Company Stock Subaccount     5  
   4.05
  Crediting of Director Fees to Interest Earning Subaccount     5  
   4.06
  Account Valuation; Participant Statements     5  
   4.07
  Liability     5  
 
            ARTICLE V FUNDING RESTRICTIONS     5  
   5.01
  Funding Restrictions in General     5  
   5.02
  Optional Establishment of a Trust Subject to Claims of Creditors     5  
   5.03
  Ownership of Fund or Trust Fund     5  
   5.04
  Company Contributions to Trust     5  
 
            ARTICLE VI FORM AND TIMING OF PAYMENT OF BENEFITS     5  
   6.01
  Forms of Payment and Elections     5  
   6.02
  Timing of Payment of Deferred Fees Upon Separation From Service     5  
   6.03
  Timing of Payment of Deferred Fees Upon Death     5  
   6.04
  Timing of Payment of Deferred Fees Upon A Change in Control     5  
   6.05
  Timing of Payment of Deferred Fees Upon An Unforeseeable Emergency     5  
   6.06
  Payment of Deferred Fees to Satisfy Domestic Relations Order     5  
   6.07
  Limited Cashouts     5  
   6.08
  Change in Form or Timing of Payments     5  
   6.09
  Restriction on Timing of Payment     5  
   6.10
  No Loans     5  
   6.11
  Accounting for Payments     5  
 
            ARTICLE VII DESIGNATION OF BENEFICIARY     5  
 
            ARTICLE VIII PLAN ADMINISTRATION     5  
   8.01
  Plan Administrator; Expenses     5  
   8.02
  Powers and Duties     5  
   8.03
  Interpretation of Plan Provisions; Finality of Rules and Decisions     5  
   8.04
  Exhaustion of Administrative Remedies Required     5  
   8.05
  Claims Procedures     5  
   8.06
  Claims Review Procedures: Appeals of Adverse Determinations     5  
 
            ARTICLE IX AMENDMENT AND TERMINATION     5  
   9.01
  Amendment     5  
   9.02
  Termination     5  
   9.03
  Plan Terminations Under Section 409A     5  
 
            ARTICLE X MISCELLANEOUS     5  
   10.01
  Anti-Alienation     5  

ii



--------------------------------------------------------------------------------



 



             
   10.02
  State Law     5  
   10.03
  No Guarantee of Continued Service     5  
   10.04
  Notice, Designation, Election, Consent, and Waiver     5  
   10.05
  Action by Company     5  
   10.06
  Conditions Upon Issuance of Company Stock     5  
   10.07
  Change in Corporate Capitalization     5  
   10.08
  Two-Year Time Limitation on Legal Actions     5  
   10.09
  Compliance With Section 409A of the Code     5  

iii



--------------------------------------------------------------------------------



 



MIDWEST BANC HOLDINGS, INC.
DIRECTORS DEFERRED COMPENSATION PLAN
ARTICLE I
BACKGROUND, PURPOSE AND EFFECTIVE DATE

1.01   Background. The Midwest Banc Holdings, Inc. Directors Deferred
Compensation Plan (the “Plan”) is a deferred compensation plan maintained by
Midwest Banc Holdings, Inc. (the “Company”). Benefits are paid only to the
extent and under the circumstances set forth in the Plan. The Plan was
originally adopted effective January 1, 2006. The Plan is now being amended to
comply with the April 2007 Treasury regulations promulgated under Section 409A
of the Internal Revenue Code.   1.02   Purpose. The purpose of the Plan is to
provide non-employee Directors with an opportunity to defer receipt of fees
earned for services as a Director until after termination of such service. It is
intended that the Plan shall aid the Company in retaining and attracting
Directors whose abilities, experience and judgment can contribute to the
continued success of the Company.   1.03   Effective Date. Except as otherwise
provided in this document, the Plan as amended and restated in this document is
effective as of January 1, 2009, and applies to, and only to, non-employee
Directors of the Company on or after January 1, 2009.

ARTICLE II
DEFINITIONS
          The following words and phrases shall have the following meanings when
used in the Plan, unless a different meaning is plainly required by the context.
All other defined terms in this Plan shall have the meanings specified in the
various Articles of the Plan in which they appear.

2.01   “Account” means the separate bookkeeping account or accounts established
for each Participant under the Plan pursuant to Article IV to which Annual
Deferrals with respect to such Participant are credited from time to time and
valued in accordance with the performance of the investment choice in which the
Deferred Fees are notionally invested. No funds are actually contributed to an
Account and there are no assets in any Account.   2.02   “Affiliated Employer”
means any corporation, trade or business that is a member of a controlled group
of corporations (as defined in Section 414(b) of the Code by reference to
Section 1563 of the Code) that includes the Company, any trade or business
(whether or not incorporated) that is under common control (as defined in
Section 414(c) of the Code) with the Company; any entity (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Section 414(m) of the Code) that includes the Company; and any other entity
required to be aggregated with the Company pursuant to regulations under Section
414(o) of the Code. An Affiliated Company shall be considered an Affiliated
Company only for the time during which it satisfies the above conditions for
being an Affiliated Employer.

1



--------------------------------------------------------------------------------



 



2.03   “Annual Deferrals” means with respect to a Plan Year, a Participant’s
Director Fees deferred under the Plan.   2.04   “Beneficiary” means a person or
persons (including legal entities) designated by a Participant who is or may
become entitled to a benefit under the Plan following a Participant’s death. A
Beneficiary who becomes entitled to a benefit under the Plan remains a
Beneficiary under the Plan until the Trustee has fully distributed to the
Beneficiary his or her Plan benefit. A Beneficiary’s right to (and the Plan
Administrator’s or a Trustee’s duty to provide to the Beneficiary) information
or data concerning the Plan does not arise until the Beneficiary first becomes
entitled to receive a benefit under the Plan.   2.05   “Board” means the Board
of Directors of the Company.   2.06   “Change in Control” means a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as provided in Section
409A(a)(2)(A)(v) of the Code and the final Treasury regulations thereunder. In
accordance with the final Treasury regulations, “Change in Control” means any
one of the events described below:

     (a) Change in Ownership. A change in the ownership of the Company occurs on
the date that any person or persons acting as a group acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty (50) percent of the total fair market value or total
voting power of the stock of such Company. If a person or group is considered to
own more than fifty (50) percent of the total fair market value or total
combined voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons is not considered to cause a change in the
ownership of the Company (or to cause a change in the “effective control of the
Company” within the meaning of paragraph (b)).
     (b) Change in Effective Control. A change in the effective control of the
Company occurs on the date that a majority of the Company’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board prior to the date
of the appointment or election.
     (c) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets occurs
on the date that any person or group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than fifty (50) percent of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.

2.07   “Code” means the Internal Revenue Code of 1986, as amended, and any
subsequent amendment or replacement thereof.

2



--------------------------------------------------------------------------------



 



2.08   “Company” means Midwest Banc Holdings, Inc. and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. Where
the context requires, the term “Company” shall include an Affiliated Employer
that has adopted this Plan by appropriate resolution.   2.09   “Company Stock”
means the common stock of Midwest Banc Holdings, Inc.   2.10   “Company Stock
Subaccount” means an Account that is credited, at the Participant’s election,
with a specified portion of the Participant’s Director Fees that is deemed
invested in shares of Company Stock pursuant to Section 4.04.   2.11   “Deferred
Fees” means the total Annual Deferrals under the Plan of a Participant in the
current and prior Plan Years, adjusted for tracking investment gain or loss as
provided herein.   2.12   “Director” means any person duly elected to the Board
who is not an employee of the Company.   2.13   “Director Fees” means any
remuneration or fees payable for services rendered as a Director (which amounts
shall include fees for services as a member of one or more Committee(s) of the
Board and meeting attendance fees, if any (among other fees), as applicable from
time to time) that are otherwise payable to the Director in cash.   2.14  
“Election Form” means the enrollment and election forms provided to a Director
to enable him or her to elect to defer Director Fees, to elect the time and form
of payment, and to change elections under the Plan.   2.15   “Election Period”
means the enrollment period for making Investment Elections under this Plan
immediately preceding the beginning of each Plan Year established by the Plan
Administrator, such period to be applied on a uniform and nondiscriminatory
basis for all Directors and Participants. However, a newly elected Director’s
initial Election Period shall be determined pursuant to Section 3.02.   2.16  
“Interest Earning Subaccount” means an Account that is credited, at the
Participant’s election, with a specified portion of the Participant’s Director
Fees and allocable interest calculated pursuant to Section 4.05.   2.17  
“Investment Election” means an irrevocable election made by a Participant with
regard to the allocation of Director Fees into the Company Stock Subaccount
and/or the Interest Earning Subaccount.   2.18   “Participant” means any
Director who elects to defer Director Fees under the terms of the Plan and any
former Director who is or may become (or whose Beneficiaries may become)
eligible to receive a benefit under the Plan.   2.19   “Plan” means the Midwest
Banc Holdings, Inc. Directors Deferred Compensation Plan, as set forth herein
and as amended from time to time.

3



--------------------------------------------------------------------------------



 



2.20   “Plan Administrator” means the Company or such other person designated by
the Company to hold the position of Plan Administrator.   2.21   “Plan Year”
means the twelve-month period ending each December 31st.   2.22   “Separation
from Service” means termination of the Director’s services with the Company for
reasons other than death. Whether a Separation from Service has occurred is
determined based on whether the facts and circumstances indicate that the
Company and Director reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Director would perform after such date (whether as a director or as an
independent contractor) would permanently decrease to no more than forty-nine
(49%) of the average level of bona fide services performed (whether as a
director or an independent contractor) over the immediately preceding twelve
(12) month period (or the full period of services to the Company if the Director
has been providing services to the Company less than twelve (12) months).   2.23
  “Specified Employee” means an employee who, as of the date of the employee’s
Separation from Service, is a key employee of the Company. Notwithstanding the
foregoing, an employee is a Specified Employee only if the stock of the Company
or any entity with whom the Company would be considered a single employer under
Section 414(b) or Section 414(c) of the Code is publicly traded on an
established securities market or otherwise. For purposes of this Plan, an
employee is a key employee if the employee meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5)) at any time
during the twelve (12) month period ending on December 31 (the “identification
period”). For purposes of identifying a Specified Employee, the definition of
compensation under Treasury Regulation Section 1.415(c)-2(a) is used, applied as
if the Company were not using any safe harbor provided in Treasury Regulation
Section 1.415(c)-2(d), were not using any of the special timing rules provided
in Treasury Regulation Section 1.415(c)-2(e), and were not using any of the
special rules provided in Treasury Regulation Section 1.415(c)-2(g). If the
employee is a key employee during an identification period, the employee is
treated as a key employee for purposes of this Agreement during the twelve
(12) month period that begins on the first day of April following the close of
the identification period.   2.24   “Trust” means a grantor trust or trusts
established by the Company and created at the option of the Company under the
provisions of this Plan to set aside assets to satisfy the Company’s promises
under the Plan.   2.25   “Trustee” means an independent third party who may be
granted corporate trustee powers under state law, such as a bank trust
department or other similar party, and designated as the Trustee in the Trust
Agreement.

4



--------------------------------------------------------------------------------



 



2.26   “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from one of the following circumstances:

     (a) an illness or accident of the Participant, the Participant’s spouse,
the Participant’s Beneficiary, or the Participant’s dependent (as defined in
Section 152 of the Code, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B));
     (b) loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or
     (c) other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant.

2.27   “Valuation Date” means the last day of each calendar quarter and such
interim dates as the Plan Administrator deems necessary or appropriate to value
the Participant’s benefits under this Plan.

ARTICLE III
PARTICIPATION REQUIREMENTS AND PARTICIPANT ELECTIONS

3.01   Participation Requirements.

          Each Director shall be eligible to participate in the Plan, but shall
not commence participation in the Plan until the date described in Section 3.02
or Section 3.03.

3.02   Initial Election Period for Newly Elected Directors; Irrevocability of
Elections.

     (a) A newly elected Director who wishes to defer Director Fees shall make
an election within the 30-day period following his or her election to the Board,
which election shall only apply to Director Fees earned for services performed
after the date of such election and before the subsequent Plan Year. Subsequent
annual elections shall be made pursuant to Section 3.03.
     (b) Any election made by a Participant pursuant to this Section 3.02 shall
be irrevocable through the end of the applicable Plan Year.

3.03   Subsequent Annual Elections; Irrevocability of Elections.

     (a) During the Election Period prior to each subsequent Plan Year, each
Director shall be given the opportunity to elect to defer Director Fees by
completing an Election Form and returning it to the Plan Administrator. Any such
election shall only apply to Director Fees earned for services performed during
the Plan Year that follows the end of the Election Period.
     (b) A Participant who made an election to defer Director Fees for the prior
Plan Year and does not make a new election during the Election Period will not
retain his

5



--------------------------------------------------------------------------------



 



or her election for the subsequent Plan Year. Such Participant will be deemed to
have elected not to defer his or her Director Fees in the subsequent Plan Year.
     (c) Any election made by a Participant pursuant to this Section 3.03 shall
be irrevocable through the end of the applicable Plan Year.

3.04   Cancellation of Deferrals Following An Unforeseeable Emergency Payment.

          Notwithstanding Section 3.02(b) and Section 3.03(c), upon a payment to
a Participant for an Unforeseeable Emergency, such Participant’s deferral
election will be cancelled for the remainder of the Plan Year.

3.05   Amount of Deferral.

           A Director may elect to defer receipt of all or a specified portion
of his or her Director Fees.

3.06   Manner of Electing Deferral.

          Each Director who wishes to defer Director Fees to the Plan shall sign
and deliver to the Plan Administrator before becoming a Participant an Election
Form. The Election Form shall contain the following information:
     (a) the percentage or amount of Director Fees to be deferred;
     (b) an allocation of the Director Fees between the “Company Stock
Subaccount” or the “Interest Earning Subaccount”;
     (c) in the case of a Director’s initial election only, an election of a
lump sum payment or of a number of annual installments (not to exceed ten
(10) years) for the payment of the Deferred Fees. Any payment election made by a
Director in connection with his or her initial election to participate in the
Plan shall apply to all Deferred Fees, whether covered by the initial deferral
election or a subsequent deferral election; provided, however, that this
paragraph (c) shall not preclude subsequent modifications to the payment
election described immediately above that are made in connection with a
Director’s Separation from Service and in compliance with Section 409A of the
Code.
ARTICLE IV
CREDITING OF PARTICIPANT ACCOUNTS

4.01   Maintenance of Accounts.

          The Plan Administrator shall cause a separate Account to be
established and maintained for each Participant, and within such Account, a
separate Company Stock Subaccount and Interest Earning Subaccount. References
herein to a Participant’s “Account” shall refer to the Participant’s Company
Stock Subaccount and the Interest Earning Subaccount in the aggregate. A
Participant’s Company Stock Subaccount and Interest Earning Subaccount shall be
charged, as

6



--------------------------------------------------------------------------------



 



applicable, with any payments from the respective subaccounts on the date such
payments are made pursuant to Section 6.11.

4.02   Crediting of Director Fees to Participant Accounts.

          An amount equal to amount of Director Fees that a Participant elects
to defer will be credited to the Participant’s Account on the last business day
of each calendar quarter or at more frequent intervals as determined to be
necessary or appropriate by the Plan Administrator.

4.03   Crediting of Earnings and Losses.

          As of each Valuation Date, the Plan Administrator will adjust each
Participant’s Account to reflect the crediting of deemed earnings, losses, and
charges to each such Account as if an amount equal to the Participant’s Account
balance had been invested in accordance with the directions such Participant is
permitted to make pursuant to Section 3.06. Adjustments may be made at more
frequent intervals as determined to be necessary or appropriate by the Plan
Administrator.

4.04   Crediting of Director Fees to Company Stock Subaccount.

          The Plan Administrator shall credit a Director’s Annual Deferrals to
his or her Company Stock Subaccount as follows:
     (a) On the last day of each calendar quarter, the amount of the Annual
Deferrals deferred to the Company Stock Subaccount will be converted to that
number of hypothetical shares of Company Stock (computed to the nearest 1/1000
of a share) that could have been purchased on such date with such amount, using
the closing price for the Company Stock on such date (or, if such date is not a
trading day, on the next preceding trading day) on the Nasdaq Stock Market’s
National Market System, or, if the Company Stock is not then listed or quoted on
Nasdaq, the principal stock exchange on which the Company Stock is then traded;
     (b) On each date on which a dividend is paid on the Company Stock, the
Company Stock Subaccount will be credited with that number of hypothetical
shares of Company Stock (computed to the nearest 1/1000 of a share) which
theoretically could have been purchased with the amount of dividends payable on
the number of hypothetical shares of Company Stock credited to the Participant’s
Company Stock Subaccount immediately prior to the payment of such dividend; the
number of additional shares of Company Stock shall be calculated as in
Section 4.04(a); and
     (c) On the date of the occurrence of any event described in Section 10.07,
the Company Stock Subaccount will be credited with a hypothetical number of
shares of Company Stock necessary for an equitable adjustment, which adjustment
shall be determined in accordance with Section 10.07 and in accordance with
applicable law.

7



--------------------------------------------------------------------------------



 



4.05   Crediting of Director Fees to Interest Earning Subaccount.

          The Plan Administrator shall credit a Director’s Annual Deferrals to
his or her Interest Earning Subaccount as follows:
     (a) On the last day of each calendar quarter, the amount of the Annual
Deferrals deferred to the Interest Earning Subaccount will be credited to the
Interest Earning Subaccount; and
     (b) At the end of each Plan Year or portion of a Plan Year, the Interest
Earning Subaccount will be credited with deemed interest, at an annual rate
equivalent to the weighted average prime or base lending rate of JP Morgan Chase
Bank (including any successor thereto or such other financial institution that
may be selected from time to time by the Plan Administrator and in accordance
with applicable law) for the relevant year or portion thereof. The calculation
of the deemed interest will be based upon the average daily balance in the
Interest Earning Subaccount during the Plan Year or portion thereof.
     (c) Interest on the balance of the Interest Earning Subaccount will
continue to be credited until all amounts credited to such subaccount have been
paid.

4.06   Account Valuation; Participant Statements.

          For each Plan Year, the Plan Administrator shall provide a written
statement to each Participant setting forth (i) the amount credited to his or
her Interest Earning Subaccount and the number of hypothetical shares of Company
Stock credited to his or her Company Stock Subaccount (including hypothetical
dividends converted to shares of hypothetical Company Stock pursuant to
Section 4.04), if any, for the Plan Year, (ii) the rate at which interest was
credited to his or her Interest Earning Subaccount and the aggregate amount of
interest credited to such subaccount since the last such statement, and
(iii) his or her total Account balance (in cash and Company Stock) as of a date
specified in such statement.

4.07   Liability.

          The Company or an Affiliated Employer who has adopted the Plan will be
liable to pay benefits to a Participant who is or was one of its Directors under
this Plan only to the extent of the value of the Participant’s Account
attributable to Director Fees that otherwise would have been payable by it. The
Company, an Affiliated Employer, or the Plan Administrator is not liable for
losses arising from depreciation or shrinkage in the value of any investments
acquired in connection with this Plan.
ARTICLE V
FUNDING RESTRICTIONS

5.01   Funding Restrictions in General.

          Notwithstanding any other provision of the Plan to the contrary, the
following provisions shall apply to the funding of benefits under the Plan:

8



--------------------------------------------------------------------------------



 



     (a) No assets set aside directly or indirectly in any trust or other
arrangement (as determined by the Secretary of Treasury) for purposes of the
Plan shall be located outside the United States or transferred to a location
outside of the United States.
     (b) A change in the Company’s financial health shall not operate to cause
the assets of the Plan to be restricted to the provision of benefits under the
Plan, whether or not such assets are available to satisfy claims of general
creditors.

5.02   Optional Establishment of a Trust Subject to Claims of Creditors.

          The Company or the Plan Administrator, acting as the Company’s agent,
may enter into a “rabbi trust” arrangement solely for the purpose of investing
all or part of the assets of the Company reserved for payment of the Accounts,
which will be subject to the claims of the Company’s general creditors, and in
which the Participants or Beneficiaries will not have an ownership interest nor
a secured or preferred position or have any claim except as the Company’s
general creditor. Such Trust, if established, shall be subject to the claims of
the Company’s general creditors in the event of the bankruptcy or insolvency of
the Company.

5.03   Ownership of Fund or Trust Fund.

          All Deferred Fees under the Plan, all property and rights to property
(including rights as a beneficiary of a contract providing life insurance
protection) purchased with such amounts, and all income attributable to such
amounts, property, or rights, remain (until paid or made available to the
Participant or Beneficiary) solely the property and rights of the Company
(without being restricted to the provision of benefits under the Plan), subject
only to the claims of the Company’s creditors. In this regard, the Participants’
Accounts are the sole property of the Company and will not be held in trust for
Participants or as collateral security for the fulfillment of the Company’s
obligations under the Plan. The Accounts are subject to the claims of the
Company’s general creditors and no Participant or Beneficiary will have any
vested interest or secured or preferred position with respect to an Account or
have any claim against the Company except as a general creditor.

5.04   Company Contributions to Trust.

     (a) If a Trust is established under this Plan, all contributions to the
Trust (including each installment thereof) are subject to the following
conditions:
     (1) If the contribution is due to a mistake of fact, the Trustee, upon
written request from the Company, must return to the Company the amount of the
Company’s contribution made by the Company due to a mistake of fact. The Trustee
will not return any portion of the Company’s contribution under the provisions
of this paragraph more than one year after the Company made the contribution due
to a mistake of fact.
     (2) The Trustee will increase the amount of the Company contribution
returnable under this paragraph (a) for any earnings attributable to the
contribution and the Trustee will decrease the Company contribution returnable
for any losses attributable to it. The Trustee may require the Company to
furnish

9



--------------------------------------------------------------------------------



 



it whatever evidence the Trustee deems necessary to enable the Trustee to
confirm the amount the Company has requested be returned is properly returnable.
     (b) The Company may pay any contribution to any Trust established under the
Plan in one or more installments in its discretion without interest.
ARTICLE VI
FORM AND TIMING OF PAYMENT OF BENEFITS

6.01   Forms of Payment and Elections.

     (a) A Participant’s Account shall be paid by the Company under one, or any
combination, of the following payment methods:
     (1) By payment in a lump sum in cash;
     (2) By separate payments in annual installments in cash over a fixed
schedule, not exceeding ten years, with each installment being equal to the
balance in the Participant’s Account divided by the number of installments not
previously made; or
     (3) By the issuance of Company Stock in an amount equal to the whole number
of hypothetical shares of Company Stock credited to the Participant’s Company
Stock Account as a bookkeeping entry at the time of payment, with any fractional
shares paid in cash.
     (b) Unless otherwise expressly provided in this Article VI, the payment of
benefits shall be made in the form elected by the Participant under
Section 3.06(c); provided, however, where no form of payment is timely elected,
a Participant’s entire Account will be paid by the Company in a lump sum in
cash.

6.02   Timing of Payment of Deferred Fees Upon Separation From Service.

     (a) Payment of Deferred Fees will be made to a Participant (or the
Participant’s Beneficiary or Beneficiaries) in accordance with the payment
schedule elected by the Director under Section 3.06 or, if applicable,
Section 6.01(b).
     (b) Payment of a Participant’s Account will commence on the 60th day
following the Director’s Separation from Service. Installments payments will be
made in annual installments on the anniversary of the date of the first
installment payment. Each installment payment will be treated as a separate
payment for purposes of Section 409A of the Code.

6.03   Timing of Payment of Deferred Fees Upon Death.

          Notwithstanding any election of the Participant pursuant to
Section 3.06, in the event a Participant dies before payments begin or after
payments begin but before receiving his or her entire Account balance, the
remaining balance of his or her Account shall be made in a single

10



--------------------------------------------------------------------------------



 



lump sum payment in cash to his or her Beneficiary or Beneficiaries on the 74th
day following the Participant’s death.

6.04   Timing of Payment of Deferred Fees Upon A Change in Control.

          Notwithstanding the election of the Participant pursuant to
Section 3.06, in the event there is a Change in Control before a Participant
begins to receive payments or after payments begin but before receiving his or
her entire Account balance, the remaining balance of his or her Account shall be
distributed in a single lump sum payment in cash to the Participant on the 74th
day following the Change in Control.

6.05   Timing of Payment of Deferred Fees Upon An Unforeseeable Emergency.

     (a) Payments because of an Unforeseeable Emergency are limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the payment). Determinations of
amounts reasonably necessary to satisfy the emergency need must take into
account the additional Director Fees that are available as a result of the
cancellation of the deferral election pursuant to Section 3.04.
     (b) Whether a Participant is faced with an Unforeseeable Emergency
permitting a payment under this Section 6.05 is to be determined by the Plan
Administrator based on the relevant facts and circumstances of each case, but,
in any case, a payment on account of an Unforeseeable Emergency may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan.

6.06   Payment of Deferred Fees to Satisfy Domestic Relations Order.

          The time or schedule of a payment of a Participant’s Account may be
accelerated to an individual other than the Participant, or a payment may be
made to an individual other than the Participant, to the extent necessary to
comply with a domestic relations order (as defined in Section 414(p)(1)(B) of
the Code).

6.07   Limited Cashouts.

          Notwithstanding anything in this Article VI to the contrary, the
Company may make a lump sum payment of amounts deferred hereunder provided:
     (a) the payment results in the termination of the Participant’s interest
under the Agreement and all other agreements, methods, programs, or other
arrangements that are required to be aggregated pursuant to Treasury
Regulation Section 1.409A-1(c)(2); and
     (b) the payment is not greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code.

11



--------------------------------------------------------------------------------



 



6.08   Change in Form or Timing of Payments.

          For payments under this Article VI, the Participant may elect to delay
the timing or change the form of payments; provided, however, any such election:
     (a) may not accelerate the time or schedule of any payment, except as
provided in Section 409A of the Code and the regulations thereunder;
     (b) must delay the commencement of payments for a minimum of five (5) years
from the date the first payment was originally scheduled to be made; and
     (c) must take effect not less than twelve (12) months after the election is
made.

6.09   Restriction on Timing of Payment.

          Notwithstanding any provision in this Plan to the contrary, if the
Participant is considered a Specified Employee, the provisions of this
Section 6.09 shall govern all payments hereunder. If benefit payments which
would otherwise be made to the Participant due to Separation from Service are
limited because the Participant is a Specified Employee, then such payments
shall not be made during the first six (6) months following Separation from
Service. Rather, any payment which would otherwise be paid to the Participant
during such period shall be accumulated (without the adjustment for the time
value of money) and paid to the Participant in a lump sum on the first day of
the seventh month following Separation from Service. All subsequent payments
shall be paid in the manner specified.

6.10   No Loans.

          No Participant or Beneficiary may borrow directly or indirectly from
the Plan or any Trust established hereunder.

6.11   Accounting for Payments.

          As of the date of any payment hereunder, the payment shall be charged
to the Participant’s Account. Such amounts shall be charged on a pro rata basis
against the investments of the Trust in which the Participant’s Account is
deemed to be invested.
ARTICLE VII
DESIGNATION OF BENEFICIARY
          A Participant from time to time may designate, in writing, any person
or persons (including a trust or other entity), contingently or successively, as
his or her Beneficiary to whom the Trustee will pay the Participant’s Account in
the event of death. A Participant also may designate the form and method of
payment of his or her Account upon death. The Plan Administrator will prescribe
the form for the Participant’s written designation of Beneficiary and, upon the
Participant’s filing a valid form with the Plan Administrator, the form
effectively revokes all designations filed prior to that date by the same
Participant. Unless otherwise required by applicable State law, a divorce decree
or a decree of legal separation does not by

12



--------------------------------------------------------------------------------



 



itself revoke the Participant’s designation, if any, of his or her spouse as his
or her Beneficiary under the Plan.
          If no Beneficiary is named, or if the Beneficiary named by a
Participant predeceases the Participant, then the Plan Administrator will
distribute the Participant’s remaining Account to the personal representative of
the Participant’s estate.
          If the Beneficiary survives the Participant, but dies prior to
distribution of the Participant’s entire Account, the Trustee will pay the
remaining Account to the Beneficiary’s estate unless: (1) the Participant’s
Beneficiary designation provides otherwise; or (2) the Beneficiary has properly
designated a beneficiary. A Beneficiary only may designate a beneficiary for the
Participant’s Account balance remaining at the Beneficiary’s death, if the
Participant has not previously designated a successive contingent beneficiary
and the Beneficiary’s designation otherwise complies with the Plan terms. The
Plan Administrator will direct the Trustee as to the method and to whom the
Trustee will make payment under this paragraph.
ARTICLE VIII
PLAN ADMINISTRATION

8.01   Plan Administrator; Expenses.

     (a) The Plan Administrator shall carry out its duties through its president
or such officer as the president designates, who shall act as the agent of the
Plan Administrator.
     (b) All usual and reasonable expenses of the Plan Administrator in
administering and maintaining the Plan will be paid by the Company.

8.02   Powers and Duties.

     (a) Except as otherwise expressly provided in this Plan, the Plan
Administrator shall have, in its sole and absolute discretion, full and complete
authority, responsibility, and control over the management, administration,
accounting, recordkeeping, and operation of the Plan, including but not limited
to the following discretionary powers and duties:
     (1) To resolve, in its discretion, all questions of fact relating to the
administration of the Plan and to determine all questions relating to the
eligibility of any Director or Beneficiary or other person to participate or
remain a Participant hereunder and to receive benefits under the Plan;
     (2) To interpret the provisions of the Plan in good faith and to correct
any defect, cure any ambiguity, supply any omission, and reconcile any
inconsistency in the Plan in such manner and to such extent as it shall deem
necessary or appropriate in its discretion;

13



--------------------------------------------------------------------------------



 



     (3) To compute, certify, and direct the Trustee, if any, with respect to
the amount and the kind of benefits to which any Participant shall be entitled
hereunder;
     (4) To authorize and direct the Trustee with respect to all disbursements
from the Plan;
     (5) To maintain all necessary records for the administration of the Plan;
     (6) To adopt such rules, regulations, policies, and bylaws it deems
necessary or desirable for the proper administration of the Plan as are
consistent with the terms hereof;
     (7) To determine the size and type of any contract to be purchased from any
insurer, and to designate the insurer from which such contract shall be
purchased;
     (8) To compute and certify to the Company and to the Trustee from time to
time the sums of money to assist in meeting its liabilities under the Plan;
     (9) To engage the services of any person to invest any Account under this
Plan and to direct such person to make payment to a Participant of his or her
Account; and
     (10) To administer the claims and claims review procedures under this Plan,
to review and render decisions on claims, and to make findings of fact in
connection therewith.
     (b) Benefits under this Plan shall not be paid unless the Plan
Administrator in its discretion determines that the applicant is entitled to
them.

8.03   Interpretation of Plan Provisions; Finality of Rules and Decisions.

     (a) The provisions of the Plan shall be interpreted in light of all the
circumstances and such evidence of extrinsic evidence of the intent of the
Company in establishing and modifying the Plan as is not inadmissible in a court
of competent jurisdiction by reason of the Statute of Frauds, the parole
evidence rule, or some other rule of law. In construing the terms of the Plan,
special favorable consideration is to be given to an interpretation that does
not result in substantial unanticipated costs to the Plan or the Company as
opposed to an interpretation that does result in substantial unanticipated costs
to the Plan or the Company. Whenever the intent of the Company cannot be plainly
determined, the interpretation of the Plan Administrator shall be given effect.
     (b) When making a determination or calculation, the Plan Administrator
shall be entitled to rely upon information furnished by the Company or by legal
counsel or the accountant for the Company or the Plan.

14



--------------------------------------------------------------------------------



 



     (c) There shall be no appeal from any ruling or decision of the Plan
Administrator acting within its authority, except to a court acting within its
lawful jurisdiction. Any ruling or decision of the Plan Administrator shall be
final, conclusive, and binding upon all persons affected by it, unless such
ruling or decision is found by a court acting within its lawful jurisdiction to
be an abuse of discretion and clearly, completely, or downright unreasonable.
That is, a finding by a court that the Plan Administrator has made a mistake or
wrong call will not be sufficient for the court to set aside the Plan
Administrator’s ruling or decision.

8.04   Exhaustion of Administrative Remedies Required.

          No Participant, Beneficiary, or other person shall be permitted to
maintain any legal action against the Plan, the Company, or any other person for
claims for which relief may be sought under the claims and claims review
procedures under this Plan without first exhausting those procedures.

8.05   Claims Procedures.

     (a) Any Participant, former Participant, or Beneficiary (herein the
“Claimant”) may file a claim for relief with the Plan Administrator. Such claim
is required to be made in writing and shall reasonably inform the Plan
Administrator of the identity of the Claimant and the nature of the claim. The
Plan Administrator will decide each claim and, if the claim is wholly or
partially denied, notify the Claimant of the adverse determination within
90 days after the claim is filed, unless special circumstances require an
extension of time for processing the claim. If such an extension of time in
processing is required, the Plan Administrator shall give written notice of the
extension to the Claimant before the end of the 90-day period. The extension
shall not exceed a period of 90 days from the end of the initial 90-day period.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Plan Administrator expects to render
the benefit determination.
     (b) The period of time within which a determination by the Plan
Administrator is required to be made shall begin at the time a claim is filed
with the Plan Administrator in accordance with paragraph (a), without regard to
whether all of the information necessary to make a benefit determination
accompanies the filing.
     (c) In the event the claim is wholly or partially denied, the Plan
Administrator shall notify the Claimant of the adverse determination. The
notification shall be in writing or in an electronic form. The notification
shall set forth, in a manner calculated to be understood by the Claimant, the
following:
     (1) The specific reason or reasons for the adverse determination;
     (2) Reference to the specific Plan provisions upon which denial is based;

15



--------------------------------------------------------------------------------



 



     (3) A description of any additional material or information necessary for
the Claimant to perfect the claim (if any) and an explanation why such material
or information is necessary; and
     (4) A description of the Plan’s review procedures and the time limits
applicable to such procedures.
     (d) In the event the Plan Administrator fails to notify the Claimant of any
determination on a claim and does not otherwise provide the relief requested by
the Claimant within the time allowed for its determination, then the claim shall
be deemed denied as of the end of the time allowed for the Plan Administrator’s
determination. The Claimant shall then be entitled to appeal the deemed claim
denial under Section 8.06.

8.06   Claims Review Procedures: Appeals of Adverse Determinations.

     (a) Within 60 days of the receipt by the Claimant of a written or
electronic notice of an adverse determination, a Claimant may file a written
request with the Plan Administrator for a full and fair review of the Claimant’s
claim and the adverse determination. In connection with the Claimant’s appeal of
the adverse determination, the following procedures shall apply:
     (1) The Claimant shall be provided the opportunity to submit written
comments, documents, records, and other information relating to the claim.
     (2) The Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents records, and other
information relevant to the Claimant’s claim.
     (3) The Plan Administrator shall provide a review that takes into account
all comments, documents, records, and other information submitted by the
Claimant relating to the Claim, without regard to whether such information was
submitted or considered in the initial determination.
     (b) The Plan Administrator shall notify the Claimant of its determination
on review within 60 days after receipt of the Claimant’s request for review,
unless the Plan Administrator determines that special circumstances (such as the
need to hold a hearing if a hearing is determined to be desirable by the Plan
Administrator in its discretion) require an extension of time for processing the
appeal. If the Plan Administrator determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 60-day period. The
extension will not exceed a period of 60 days from the end of the initial 60-day
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator expects to
render the determination on review.
     (c) The Plan Administrator shall notify the Claimant of its determination
on review. The notification shall be in writing or in an electronic form. The
notification shall set forth, in a manner calculated to be understood by the
Claimant, the following:

16



--------------------------------------------------------------------------------



 



     (1) The specific reason or reasons for the determination;
     (2) Reference to the specific Plan provisions upon which the determination
is based; and
     (3) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim.
     (d) In the event the Plan Administrator fails to notify the Claimant of any
determination on review and does not otherwise provide the relief requested by
the Claimant within the time allowed for its determination on review, then the
request for review shall be deemed denied as of the end of the time allowed for
the Plan Administrator’s determination. The Claimant shall then have exhausted
the procedures of this Section 8.06.
ARTICLE IX
AMENDMENT AND TERMINATION

9.01   Amendment.

     (a) The Company has the right at any time and from time to time:
     (1) To amend this Plan and the instrument governing the Trust in any manner
it deems necessary or advisable in order to maintain compliance with all
applicable laws, including without limitation: (i) Section 409A of the Code and
the regulations issued thereunder; and (ii) Rule 16b-3 and any other rule or
regulation issued pursuant to the Securities and Exchange Act of 1934, as
amended; and
     (2) To amend this Plan and the instrument governing the Trust in any other
manner, including an amendment to eliminate future deferrals for Directors or to
limit participation to current Participants.
     (b) The Company must make all amendments in writing. Each amendment must
state the date to which it is either retroactively or prospectively effective.
The Company also may not make any amendment which affects the rights, duties, or
responsibilities of the Trustee, if any, without the written consent of the
affected Trustee.

9.02   Termination.

          The Company has the right, at any time, to terminate this Plan. The
termination of the Plan, however, will not cause a distribution of benefits
under this Plan. Rather, upon such termination payments will be made at the
earliest payment event permitted under Article VI.

17



--------------------------------------------------------------------------------



 



9.03   Plan Terminations Under Section 409A.

          Notwithstanding anything to the contrary in Section 9.02, if this
Agreement terminates in the following circumstances, the Company may distribute
the benefits to the Participant in a lump sum:
     (a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all payments are made no later than twelve (12) months
following such termination of the Plan and further provided that all of the
Company’s arrangements which are substantially similar to the Plan are
terminated so that all participants in similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of such terminations;
     (b) The Company’s termination of the Plan within twelve (12) months of a
corporate dissolution or with the approval of a bankruptcy court provided that
the Deferred Fees under the Plan are included in the Participant’s gross income
in the latest of the following years: (i) the calendar year in which the Plan
terminates; (ii) the first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the payment is administratively practical; or
     (c) Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Plan pursuant to Treasury Regulations
Section 1.409A-1(c) if the Participant participated in such arrangements
(“Similar Arrangements”), provided that (i) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company,
(ii) all termination payments are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan.
ARTICLE X
MISCELLANEOUS

10.01   Anti-Alienation.

          A Participant or Beneficiary does not have the right to commute, sell,
assign, pledge, transfer or otherwise convey or encumber the right to receive
any payments under the Plan or Trust and the Trustee will not recognize any such
anticipation, assignment, or alienation. The payments and the rights under this
Plan are nonassignable and nontransferable. Furthermore, a Participant’s or
Beneficiary’s interest in the Trust is not subject to attachment, garnishment,
levy, execution or other legal or equitable process, except by a bona fide
domestic relations order that would be a “qualified domestic relations order”
within the meaning of Section 414(p) of the Code were the Plan intended to be
qualified under Section 401(a) of the Code. Notwithstanding any provision of the
Plan to the contrary, an offset to a Participant’s Account against an amount
that the Participant is ordered or required to pay the Company or the Trust with
respect to a judgment, order, decree, or settlement is permitted. In that
regard, the Company and the Trust have the rights to receive the benefit of any
offset.

18



--------------------------------------------------------------------------------



 



10.02   State Law.

          The laws of the State of Illinois will determine all questions arising
with respect to the provisions of this Plan, except to the extent, if any,
Federal law supersedes State law with respect to this Plan.

10.03   No Guarantee of Continued Service.

          Nothing contained in this Plan, or any modification or amendment to
the Plan, or in the creation of any Account, or the payment of any benefit,
gives any Director, Participant, or Beneficiary: (i) any right to continue as a
member of the Board or in any other position; or (ii) any legal or equitable
right against the Company, or employee of the Company, or its agents, or against
the Plan Administrator, except as expressly provided by the Plan.

10.04   Notice, Designation, Election, Consent, and Waiver.

          All notices under the Plan and all Participant or Beneficiary
designations, elections, consents or waivers must be in writing and made in a
form the Plan Administrator specifies or otherwise approves. To the extent
permitted by Treasury regulations or other applicable guidance, any Plan notice,
election, consent or waiver may be transmitted electronically. Any person
entitled to notice under the Plan may waive the notice or shorten the notice
period except as otherwise required by applicable law.

10.05   Action by Company.

          Whenever in this Plan, action may or is required to be taken by the
Company such action will be effective if taken by the president or the chairman
of the Company.

10.06   Conditions Upon Issuance of Company Stock.

          Shares of Company Stock shall not be issued pursuant to the Plan
unless the issuance and delivery of such shares pursuant hereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Securities and Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares of Company Stock may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

10.07   Change in Corporate Capitalization.

          In the event of any change in corporate capitalization (including, but
not limited to, a change in the number of shares of Company Stock outstanding),
as a result of a stock split, reverse stock split, stock dividend, combination
or reclassification of Company Stock, or an extraordinary corporate transaction,
including, without limitation, any merger, consolidation, separation, spin-off,
or other distribution of stock or property of the Company, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code) or any partial liquidation of the Company, the Board
may make such equitable substitutions or adjustments in the aggregate number of
shares of Company Stock in

19



--------------------------------------------------------------------------------



 



the Participant’s Account and in the form or type of property represented by
such shares of Company Stock as the Board deems appropriate.

10.08   Two-Year Time Limitation on Legal Actions.

          No legal action to recover any benefits or for any other relief with
respect to this Plan may be commenced more than two years after the cause of
action accrued. In the case of a denial of a claim for benefits under this Plan,
the cause of action shall be deemed to have accrued for the purposes of this
provision on the date the first notice of denial of the claim is sent to the
claimant or, in the event no notice of denial is sent, 90 days after the date
the claim was delivered to the Plan Administrator.

10.09   Compliance With Section 409A of the Code.

     (a) The terms and conditions of the Plan have been structured to comply
(and shall be interpreted in accordance) with Section 409A of the Code and the
regulations thereunder.
     (b) Following the occurrence of an event described in Section 10.07, no
action shall be taken under the Plan that will cause any Account to fail to
comply in any respect with Section 409A of the Code without the written consent
of the Participant.
     (c) Any adjustments to shares of Company Stock and/or cash payments made
pursuant to Section 10.07 shall be made (i) in compliance with the requirements
of Section 409A of the Code and (ii) in such a manner as to ensure that after
such adjustment and/or cash payment, the shares of Company Stock or Deferred
Fees paid comply with the requirements of Section 409A of the Code.
* * * * *
          The Company has caused this instrument to be executed by one of its
duly authorized officers on this                      day of
                                        , 2008.

            MIDWEST BANC HOLDINGS INC.
      By:         Its:                

20